                   Case 3:20-cv-01828-H-LL Document 25 Filed 05/13/21 PageID.555 Page 1 of 2



                   1   COOLEY LLP
                       KOJI F. FUKUMURA (189719)
                   2   (kfukumura@cooley.com)
                   3   RYAN E. BLAIR (246724)
                       (rblair@cooley.com)
                   4   STEPHEN RICHARDS (308868)
                       (srichards@cooley.com)
                   5   4401 Eastgate Mall
                   6   San Diego, California 92121-1909
                       Telephone: +1 858 550 6000
                   7   Facsimile: +1 858 550-6420
                   8   Attorneys for Defendants
                       Odonate Therapeutics, Inc., Kevin C. Tang,
                   9   Michael Hearne and John G. Lemkey
               10
               11                             UNITED STATES DISTRICT COURT

               12                          SOUTHERN DISTRICT OF CALIFORNIA

               13
               14      KEVIN KENDALL, Individually and               Case No. 3:20-cv-01828-H-LL
                       On Behalf of All Others Similarly
               15      Situated,
                                                                      DEFENDANTS’ NOTICE OF MOTION
               16                      Plaintiff,                     AND MOTION TO DISMISS
                             v.                                       PLAINTIFF’S SECOND AMENDED
               17                                                     COMPLAINT FOR VIOLATIONS OF
               18      ODONATE THERAPEUTICS, INC.,                    THE FEDERAL SECURITIES LAWS
                       KEVIN C. TANG, MICHAEL
               19      HEARNE, and JOHN G. LEMKEY,                    Date: August 16, 2021
                                       Defendants.                    Time: 10:30 a.m.
               20                                                     Courtroom: 15A1
               21                                                     Judge: Hon. Marilyn L. Huff
               22                                                     Oral Argument Requested
               23
                                                                      Demand for Jury Trial
               24
               25
               26
               27      1
                        The Court’s standing order currently provides for telephonic hearings, and
               28      Plaintiff wishes to state a preference that the hearing be held telephonically or via
COOLEY LLP
                       Zoom.
ATTORNEYS AT LAW
   SAN DIEGO                                                                     DEFENDANTS’ NOTICE OF MOTION &
                                                                                          MOTION TO DISMISS SAC
                                                                                     CASE NO. 3:20-CV-01828-H-LL
                   Case 3:20-cv-01828-H-LL Document 25 Filed 05/13/21 PageID.556 Page 2 of 2



                   1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                   2         PLEASE TAKE NOTICE that on August 16, 2021, at 10:30 a.m., or as soon
                   3   thereafter as this Motion may be heard in the above-entitled Court, located at 333
                   4   West Broadway, San Diego, CA 92101, defendants Odonate Therapeutics, Inc.,
                   5   Kevin C. Tang, Michael Hearne, and John G. Lemkey (collectively, “Defendants”)
                   6   will and hereby do move the Court, pursuant to Rules 8, 9 and 12(b)(6) of the Federal
                   7   Rules of Civil Procedure and the Private Securities Litigation Reform Act of 1995,
                   8   Section 21D(b) of the Securities Exchange Act of 1934, as amended, 15 U.S.C. §
                   9   78u-4, et seq., for an order dismissing Plaintiff’s Second Amended Complaint for
               10      Violations of the Federal Securities Laws (“SAC”) for failure to state a claim upon
               11      which relief can be granted. Defendants’ Motion is based on the grounds that: (1)
               12      the SAC is improperly puzzle-pled; (2) Plaintiff fails to adequately plead a false or
               13      misleading statement; and (3) Plaintiff fails to adequately plead scienter. This
               14      Motion is based on this Notice of Motion and Motion, the accompanying
               15      Memorandum of Points and Authorities in Support of Defendants’ Motion to Dismiss
               16      the SAC, the Request for Judicial Notice and for Incorporation by Reference in
               17      Support of Defendants’ Motion to Dismiss the SAC filed concurrently herewith, the
               18      Declaration of Ryan E. Blair in support of the Motion to Dismiss the SAC and
               19      exhibits thereto filed concurrently herewith, all pleadings and papers on file in this
               20      matter, and such other matters as may be presented to this Court at the hearing or
               21      otherwise.
               22      Dated:       May 13, 2021                     COOLEY LLP
               23
               24                                                    By: /s/ Ryan E. Blair
                                                                        Ryan E. Blair (246724)
               25
                                                                     Attorneys for Defendants
               26                                                    Odonate Therapeutics, Inc., Kevin C.
                                                                     Tang, Michael Hearne, and John G.
               27                                                    Lemkey
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO                                                                      DEFENDANTS’ NOTICE OF MOTION &
                                                                 1                         MOTION TO DISMISS SAC
                                                                                      CASE NO. 3:20-CV-01828-H-LL
